Exhibit 10.18

Departure of Directors or Certain Officers; Election of Directors; Appointment
of Certain Officers; Compensatory Arrangements of Certain Officers.

On December 1, 2009, Kopin Corporation’s (the “Company”) Compensation Committee
approved the adoption of the Company’s 2010 Incentive Plan effective as of
December 27, 2009. The Company’s 2010 Incentive Plan will act as an incentive
plan for the Company’s fiscal year ending December 25, 2010. Pursuant to this
2010 Incentive Plan, certain officers and employees of the Company are eligible
to earn incentive compensation if the Company achieves certain financial
milestones (the “Financial Milestones”), as adopted by the Compensation
Committee, based on the 2010 plan budget. The purpose of the 2010 Incentive Plan
is to further align the interest of management and shareholders by providing
employees higher levels of compensation for meeting or exceeding the Financial
Milestones. The 2010 Incentive Plan provides a cash bonus if the minimum
Financial Milestones are achieved and is designed to pay out approximately 35%
of amounts earned in cash and 65% in restricted common stock of the Company for
incremental amounts earned above the minimum. If the Company is unable to issue
common stock, the amounts earned may be paid out solely in the form of cash. If
the minimum Financial Milestones are not met, no bonus or restricted stock will
be owed under the 2010 Incentive Plan. The incentive compensation may be earned
if the product line a participant works for meets its respective Financial
Milestone even if the other product lines of the Company do not meet its
respective Financial Milestones. Drs. Fan and Choi and Mr. Sneider will earn 50%
of their incentive compensation based on the results of the Display product line
and 50% upon the results of the III-V product line.

Pursuant to the 2010 Incentive Plan, on December 1, 2009, the Company granted to
its Officers restricted stock awards as set forth in column (b) of table II
below. If the Financial Milestones are met, the shares of restricted stock will
vest as follows: (i) 50% of the restricted stock will vest if the Officer is
employed by the Company through December 10, 2010, and (ii) the remaining 50% of
the restricted stock will vest if the Officer remains employed by the Company
from December 11, 2010 through December 10, 2011. In order to earn the cash
component of the incentive plan the Officer must be employed with the Company on
December 25, 2010. The Company shall determine if the Financial Milestones have
been met based on its financial results for the year ended December 25, 2010.

Table I below provides the potential range of awards that the Officers may be
eligible to earn under the 2010 Incentive Plan. The table does not include
amounts that will be paid as part of the Officer’s annual salary, amounts that
may be earned under previous equity awards or any additional awards the
Compensation Committee may grant.

TABLE I

 

Officer

   Minimum Incentive
Compensation (a)    Maximum Incentive
Compensation (b)

Dr. Fan

   $ 100,000    $ 170,954

Mr. Sneider

   $ 25,000    $ 68,838

Dr. Tsaur

   $ 25,000    $ 95,169

Dr. Choi

   $ 25,000    $ 58,766

Mr. Hill

   $ 25,000    $ 68,363

Mr. Presz

   $ 25,000    $ 51,629

 

 

 

(a)   Cash bonus payable if the minimum Financial Milestones are achieved.

(b)   Estimate of the total incentive compensation an Officer could earn if all
Financial Milestones are achieved. As set forth in the Table II below, the
Maximum Incentive Compensation is computed as the sum of the Maximum Cash Bonus
(column (a) below) plus the value of the Maximum Restricted Shares earned under
the 2010 Incentive Plan (column (b) below). The value of the restricted common
stock was computed as the maximum number of shares an Officer could earn
multiplied by $4.35, the closing stock price on December 1, 2009. The value of
the restricted common stock is an approximation of the expense the Company would
record as a result of the 2010 Incentive Plan. The actual value to the Officer
is dependent on the Company’s common stock price on the day the restrictions on
the common stock lapse.



--------------------------------------------------------------------------------

TABLE II

 

Officer

   Maximum Cash
Bonus (a)    Maximum
Restricted
Shares (b)    Maximum
Incentive
Compensation (c)

Dr. Fan

   $ 62,878    24,845    $ 170,954

Mr. Sneider

   $ 25,319    10,004    $ 68,838

Dr. Tsaur

   $ 35,004    13,831    $ 95,169

Dr. Choi

   $ 21,614    8,541    $ 58,766

Mr. Hill

   $ 25,144    9,935    $ 68,363

Mr. Presz

   $ 18,989    7,503    $ 51,629

 

 

(a)   Cash bonus payable if all Financial Milestones are achieved.

(b)   Number of restricted shares of the Company’s common stock which can be
earned if all Financial Milestones are achieved.

(c)   See column (b) in Table I above.

SIGNATURE

Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

Date: December 4, 2009

KOPIN CORPORATION

 

By:  /s/  RICHARD A. SNEIDER

Richard A. Sneider

Treasurer and Chief Financial Officer

(Principal Financial and Accounting Officer)

 